ORDER
This matter having come before the Court on the petition for certification of Clifton Lacy, M.D., Commissioner of the Department of Health and Human Services (Commissioner) from a decision of the Appellate Division reversing the Commissioner’s determination that untimely charity care claims are barred and holding that the penalty provisions of N.J.S.A. 26:2H-28.59c applied to untimely charity care claims submissions pursuant to N.J.S.A. 26:2H-18.59,
And the Court having granted the Commissioner’s petition for certification, 183 N.J. 590, 874 A.2d 1107 (2005),
And respondent Newton Memorial Hospital having moved this Court to dismiss the Commissioner’s appeal as moot,
And good cause appearing,
that respondent’s motion for leave to file a reply brief is granted; and it is further
ORDERED
IT IS ORDERED that respondent’s motion to dismiss the appeal as moot is granted; and it is further
ORDERED that in light of the disposition of the within matter, the opinion and judgment of the Appellate Division are vacated.